DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
Applicant’s arguments cannot take the place of evidence when scientific evidence is required. The statement that there is zero chance of a single Zn2+ ion capable of interacting in the manner functionally claimed is not persuasive. A definitive statement, filed in a declaration, that there is a 0% chance of a Zn2+ ion being formed and capable of plating and stripping during the entirety of the lifespan of charging and discharging of the prior art would need to be put on the record to be persuasive. Alternatively, the applicant could positively recite the material of the positive electrode which appears to be integral to the functional statement. 
Argument pertaining to “first and second metal species” are not persuasive as the claims have been drafted to “comprising” language. It appears applicant presents arguments to “is”, but no recitation is presented in the instant claim with such limiting capacity. The absence of scope limiting to material selection of positive electrode furthers examiner’s position that the arguments are well outside the scope of the instant claims as presented. The arguments presented are too narrow considering the breadth of the scope of the claims as presented. 
Applicant argues against a “dual-cation system”: The claims are written under “comprising language”. The claims are absent material consideration to the positive electrode. The claim is predominately functional language with minimal structurally defined features or materials. The arguments presented are not commensurate with the broadest reasonable interpretation of the structural invention presented. 
2+ forming throughout the course of operation. 
Statement to the abundancy of Zn ions is moot as it is not recited in the instant claim.
Statement to dendrite control is moot as such is not recited in the instant claim.
“Control of morphology” is broad whereby a minimal impact of control or origination meets the claimed language. A degree of control or resulting factors is not present in the instant claim and therefore the breadth of the claim as presented is met by the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-53, 55-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42, 53, 55 recites the limitation "Zn2+ ions" in. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the ions are preloaded, occur from an interaction with the anode, or occur from an interaction with the zinc sulfate. The claim is written under “comprising” language and therefore the Zn ions need not originate from any Zinc source positively claimed; they 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 42-44, 46-47, 49-54, 56-58, 59-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (PGPUB 2016/0111755)
Claim 42, 53, 55: Liu teaches a battery comprising a cathode, anode, an electrode [Abstract]. Figure 1 shows the static battery stack formation. The negative (anode) electrode comprises a zinc foil [0488, 0530, 0767, 0803, 0815]. The electrolyte is taught to comprise a zinc sulfate in water at a pH exemplified to be adjusted to 3.5 [0817] or 4 [0793]. The electrolyte is taught to comprise phosphate ions (applicant’s buffer material) [0374] and alkyl materials [0308, 0366-0397]. The prior art teaches an electrolyte that positively recites additives which are interpreted to be capable of performing the FUNCTION recited in the instant claim. The instant claim is silent to recite specific, scope limiting, material selection and thereby the instant claim dependent claims are utilized to best capture the inventive concept presented in a manner to advance prosecution. For the purposes of examination, the full disclosure of Liu comprises electrolyte materials and additives therein which, through formation or operation, are capable of interacting with the structure in the claimed manner given specific environments. Environmental specific limitations are not positively recited, scope limiting recitations to the instant claim as they merely rely on the capability of a material selection given any conceivable 
The prior art meets the positive material recitation as rejected and bolded above. The limitations pertaining to the Zn2+ are interpreted such there is a predictable percentage interaction of charging and discharging that Zn2+ from the above system are formed. IF the applicant intends for these ions to arrive from the positive electrode material, that would not be proper since such material is not positively claimed; see above 112 rejection. It is predictable that through charging and discharging, while adjusting environmental conditions such as temperature and pressure, the interactions of Zn ions could be formed and operate in the manner as claimed. The amended subject matter do not positively recite structural features that differentiate over the prior art invention’s capability. The amendment includes the word “react” whereby it is interpreted the prior art comprises at least a van der waals interaction; the reaction within the layer may be stronger, but need not be as the functional limitation of such need only meet the claimed function. 
Claim 43-44, 55: Liu teaches acetate ions in the electrolyte [0067, 0132, 0202] as well as phosphates [0374]. The positive recitation is a stronger showing of structural limitations being presented by the prior art than a mere recitation of their capability through functional recitation. The prior art teaches the positively recited structural limitations to the scope of the instant claimed invention.
Claim 46-47, 58: Liu is silent to teach the function of an additive capable of controlling the smoothing and stripping surface of a negative electrode. This limitation is a functional capability of a material selection whereby the function of such does not actually need to be performed, just that the material selection is a material selection whereby such feature, environment depending, could perform such function. In an effort to advance prosecution, the selection of material of 46 is looked to on claim 47 whereby the material selection is defined. 
Liu teaches a chemical functional group to contain an alkyl [0366-0373] and/or ether [0309-0310].

Claim 50, 61: Liu teaches the pH range of the electrolyte to be 3-7 [0274]. 
Claim 51-52: Liu teaches the negative (anode) electrode comprises a zinc foil [0488, 0530, 0767, 0803, 0815].
Claim 54: Liu teaches Zn ions to be selectable of the second metal ions operating within the system [0010] and therefore teaches the battery to be a zinc-ion battery. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45, 48, 55, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (PGPUB 2016/0111755).
Claim 45, 55: Liu teaches an electrolyte to comprise anions [0374] which is interpreted to be applicant’s pH buffer as Liu teaches phosphate ions to be contained therein. The selection of material and its concentration is obviated to be regulated through the type of solute and solvent based upon the applicable field of battery [0373-0378]. It is interpreted that the concentration of the material of the instant claim is obvious to be selected to be within the claimed range as such range produces a workable range for battery manufacturing that would be known to one having ordinary skill in the art based upon the disclosure of Liu. 

Additionally, because the instant claim is absent specific material requirements, the cellulose ether [0310] of the prior art can be interpreted to read on instant claim limitation for “control additive” whereby the additive is in the amount of 0.01-2wt% [0315]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723